Decided June 25, Motion to Re-Tax Costs denied August 14, 1912.
On Rehearing.
[124 Pac. 649.]
Mr. Justice McBride
delivered the opinion of the-court.
In their able brief on petition for rehearing counsel for plaintiffs contend that the opinion of this court in State v. Small, 49 Or. 595 (90 Pac. 1110), is a conclusive determination in plaintiffs’ favor that the undertaking given by appellants in Hough v. Porter operated as a supersedeas. The language used by the court in that opinion is a follows: “Though the ownership of ditches by the relators and the legal assertion by them of the right to have the water of Silver Creek flow in such trenches to their lands for the irrigation thereof may constitute real property, * * we shall assume, without deciding,, that the decree rendered in the case of Hough v. Porter was not a suit for the recovery of the possession of land or for the partition thereof, so that an undertaking only for appeal stayed the proceedings as if the further undertaking therefor had been given.” The court then goes on to discuss the evidence, and holds that Small is not shown to have been guilty of contempt. It will be seen from the language quoted that the court expressly declined to pass upon the question as to whether *591the undertaking operated as a supersedeas, but held in effect that,-even if that were the case, the evidence was not sufficient to justify convicting Small of contempt. We cannot assent to the reasoning which holds that by some sort of legal legerdemain the court as a matter of law must have decided that which it expressly refused to decide.
This court has never intimated that plaintiffs might not have restitution by an appropriate action probably in quasi contract for any profits, or perhaps for- rentals of water appropriated by Small during the pendency of the appeal of the case of Hough v. Porter. We only hold that in this action, which is in tort pure and simple, he cannot recover, and we adhere to that view. It is, however, called to our attention that paragraph 5 of the complaint states a cause of action arising from a wrongful diversion of water during the irrigating season of 1909, and subsequent to the rendition of the decision in Hough v. Porter. This was not called to our attention on the original argument, and we are of the opinion that as to that cause of action the demurrer was improperly sustained. Our former opinion is therefore modified to the extent that the judgment of the lower court, sustaining the demurrer to the fifth cause of action, is reversed, and the cause remanded for proceedings not inconsistent with this opinion.
Modified on Rehearing: Motion to Re-Tax Costs Denied.